Citation Nr: 1721653	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-04 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for subchondral sclerosis of the left knee with osteophyte and effusion. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1995 to February 1999, from October 2001 to May 2002, from June 2004 to September 2005, and from July 2006 to February 2008.

This appeal to the Board of Veterans' Appeals (Board) arises from a May 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. A Notice of Disagreement (NOD) was received in July 2009 and a Statement of the Case (SOC) was issued in January 2010. In February 2010, the Veteran filed his Substantive Appeal via VA Form 9. Thus, the Veteran perfected a timely appeal of these issues. Supplemental SOCs (SSOC) were issued in June 2010 and February 2015. The Board notes that on his February 2010 Form 9, the Veteran declined to request a hearing before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran's service-connected subchondral sclerosis of the left knee with osteophyte and effusion is rated under hyphenated Diagnostic Codes 5010 - 5260 and is currently evaluated as 10 percent disabling. In assessing the overall impairment of the left knee disability, the Veteran was last provided a VA examination in August 2012.  Subsequent to the August 2012 VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the VA examinations of record, the Board finds that they are incomplete and require further medical guidance, in light of the recent holding in Correia. As the previous VA examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claims.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence from all VA and non-VA health care providers who have treated him for his service-connected left knee disability, which is not already of record.  Specifically, request that the Veteran furnish, or furnish appropriate authorizations to obtain all outstanding, pertinent (non-VA) records.

If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claim file.  If any records are not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA examination by an appropriate examiner so as to determine the level of impairment due to his service-connected left knee disability.

? The claims file and a copy of this Remand is to be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.

? All studies and tests needed to ascertain the status of the service-connected left knee disability, to include all indicated tests and studies to include x-ray examination and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

? Based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected left knee disability on his activities of daily living.

? In particular, the examiner should describe what types of activities would be limited because of the service-connected left knee disability, and what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

? The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

? The examiner should describe, in degrees of excursion, active and passive ranges of motion for the right and left knees, as well on weight-bearing and non-weight bearing, demonstrated on examination; and this determination should be expressed in terms of the degrees of extension and flexion.

? The examiner should identify the presence and degree of, or absence of the following: muscle atrophy; changes in condition of the skin indicative of disuse; weakness; incoordination; temperature changes; bone deformities; or, any other manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected left knee disability.

? With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the left knee, and if so, at what point (expressed in degrees if possible) such pain is elicited during such testing.

? The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

? If the severity of the manifestation cannot be quantified, the examiner should so indicate.

? The examiner is requested to express an opinion as to the following: (1) whether pain limits functional ability during flare-ups, or when the left knee is used repeatedly over a period of time, and this determination, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare-ups; and (2) whether as a result of the service-connected left knee disability the Veteran exhibits any weakened movement, excess fatigability or incoordination, and these determinations, if feasible, should be expressed in terms of additional loss of range of motion resulting.

? The examiner is requested to identify the presence, or absence of ankylosis of the left knee. If the presence of ankylosis is identified, this determination should be expressed in terms of whether the ankylosis is favorable or unfavorable; and, if feasible, in terms of the degrees of flexion or extension in which the left knee joint is ankylosed.

? The examiner should identify any nerves and muscle groups affected and state whether the level of impairment is best characterized as mild, moderate, moderately severe, or severe.

? If any nerve involvement is wholly sensory, the examiner should so indicate.

Complete, clearly-stated rationale for the conclusions reached must be provided.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, re-adjudicate the claim for an increased rating for subchondral sclerosis of the left knee with osteophyte and effusion.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be allowed an appropriate period of time for response. The case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




